By the Court:
The findings are that in May, 1872, Gay, being in possession of the premises, sold and agreed to convey them to the plaintiff, and to deliver the possession upon the payment of three hundred dollars, at any time within five years thereafter ; that subsequently the defendant Shelton, with notice of this agreement, obtained a conveyance of the premises from Gay, under which deed he entered into possession; that thereafter the plaintiff demanded of Shelton a conveyance of the premises and tendered him the sum of three hundred dollars, but Shelton refused to receive the money or to make the conveyance, etc. The Court below rendered a decree, that the defendant convey, and that he surrender the possession of the premises to the plaintiff. The appeal is taken from this decree and from the order 'denying a new trial to the defendant.
Upon looking into the record, we discover no ground whatever upon which to disturb the action of the Court below.
The statement contains no specification of error of law or insufficiency of evidence which would justify a reversal of the decree.
The decree and order denying a new trial are, therefore, affirmed—the remittitur to issue forthwith.